Title: To Thomas Jefferson from Anonymous, 24 November 1805
From: Anonymous
To: Jefferson, Thomas


                  “Now the coat was without seam; woven from the top throughout.”
                  St. John.
                  This burnouse is Tunisian manufacture—& is the upper dress of the nobility and men of fortune at audiences and visits—It is probably of finer texture than the “White raiment” alluded to in the text; but undoubtedly of the same mode—Hence the mystery of the spotless raiment without seam.
               